Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Me veo obligado a disentir del dictamen de la mayoría en el caso de autos, no por los méritos de éste, sino porque la mayoría no presenta ni dilucida de manera satisfactoria *295en su opinión per curiam un problema procesal que consi-dero medular y que atañe a las normas que deben regir en la jurisdicción disciplinaria. Veamos.
HH
En el caso de autos, el Procurador General solicitó al Comisionado Especial que enmendase el informe que éste había preparado para nuestra consideración, a los fines de añadirle dos nuevas determinaciones de hechos. Las deter-minaciones de hechos adicionales solicitadas por el Procu-rador General eran esenciales para poder establecer cabal-mente la conducta impropia que el Procurador General le había imputado al abogado en su querella. Sin ellas no se podía demostrar la comisión de la violación de los cánones de ética alegada en la querella.
El Comisionado Especial entonces ordenó la transcrip-ción de los testimonios presentados en la vista evidenciaría y más tarde, en un informe suplementario de una página, hizo las dos determinaciones de hechos solicitadas por el Procurador General.
Aquí surge el problema procesal que me preocupa. El representante legal del querellado aduce que no pudo en-frentarse oportunamente a las dos determinaciones de he-chos en cuestión, porque la transcripción referida no le fue notificada originalmente. Señaló, con razón, que su repre-sentado, el querellado, tenía derecho a obtener una copia de la transcripción referida, antes de que el Comisionado enmendase su informe, para verificar que dicha transcrip-ción fuese correcta, debido a que la grabación que se usó para prepararla podía tener partes inaudibles o ininteligi-bles, y por esa causa, o por otras, la transcripción podía ser inexacta.
La alegación del querellado, de que no recibió copia de la transcripción a tiempo para cuestionar ante el Comisio-*296nado sus dos nuevas y esenciales determinaciones de he-chos adicionales, fue formulada ante nos en al menos dos escritos distintos. El primero de ellos fue el que el quere-llado sometió para oponerse al informe suplementario del Comisionado Especial que contenía las dos medulares de-terminaciones de hechos en cuestión. El segundo, presen-tado meses más tarde, fue el que el querellado sometió en cumplimiento con una primera orden nuestra concedién-dole un término para impugnar ante nos las determinacio-nes del Comisionado. En ambos insiste el querellado que no recibió la transcripción en cuestión a tiempo para en-frentarse ante el Comisionado a las cruciales determinacio-nes de hechos adicionales solicitadas por el Procurador General.
En abono del planteamiento del querellado tenemos la réplica del Procurador General al primero de los escritos del querellado mencionado en el párrafo anterior. El Pro-curador General admite tácitamente que el querellado no recibió copia alguna de la transcripción antes de que el Comisionado enmendase su informe. Lo hace al no negar la alegación del querellado y limitarse en la réplica referida solamente a señalar de manera simplista que el querellado pudo haber examinado dicha transcripción en nuestra Secretaría. ¿ Cómo podía hacer tal examen si no sabía que la transcripción había sido realizada?
Más aún, al amparo de la Regla 14(o) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, el querellado tenía un claro derecho a recibir copia de la transcripción referida tan pronto fue realizada. Dicho derecho no fue ob-servado aquí.
A pesar de que el querellado ha insistido ante nos varias veces respecto a esta cuestión procesal, la mayoría de este Tribunal opta por desatender dicho planteamiento. En mi criterio, tal postura de la mayoría del Tribunal sobre este asunto no es satisfactoria. En casos como el de autos, la labor de determinar los hechos corresponde de ordinario al *297Comisionado Especial que nombramos precisamente para ello, y esa labor no puede realizarse sin escuchar debida-mente al querellado. El querellado tiene ante éste la opor-tunidad de enfrentarse plenamente a los cargos en su contra, para así propiciar una meticulosa y ponderada depuración de los hechos, que nos permita entonces deter-minar si se ha infringido algún canon de ética profesional.
En el caso de autos, el querellado no tuvo la debida oportunidad de confrontar ante el Comisionado la solicitud del Procurador General de que se determinasen dos hechos adicionales que eran esenciales para sostener los cargos imputados en la querella. No la tuvo, porque no contó con la transcripción usada por el Comisionado para determinar dichos hechos adicionales. Existe una sombra, pues, sobre la requerida depuración meticulosa y ponderada de los he-chos por el Comisionado, que en mi criterio nos impide pasar juicio propiamente sobre la querella referida. Ade-más, la opinión de la mayoría, al no examinar a fondo esta cuestión, tiende a convalidar que en el futuro la impugna-ción de determinaciones de hechos esenciales de un Comi-sionado Especial en casos de nuestra jurisdicción discipli-naria no tenga que hacerse inicialmente ante el propio Comisionado, lo que para mí es inaceptable. El Comisio-nado debe ser de ordinario el juzgador de todos los hechos medulares, y para ello debe escuchar al querellado antes de decidir.
El proceso disciplinario debe estar afincado siempre en una pulcritud procesal que no de lugar a dudas sobre las sanciones impuestas. Ello no ocurre cuando suceden irre-gularidades como las del caso de autos, que la mayoría trata livianamente.
Por todo lo anterior, disiento.